
	

113 HRES 218 IH: Calling on the Secretary of State to list the Socialist Republic of Vietnam as a “Country of Particular Concern” with respect to religious freedom.
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 218
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Royce (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Connolly,
			 Mr. Pitts,
			 Ms. Lofgren, and
			 Mr. Schiff) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the Secretary of State to list
		  the Socialist Republic of Vietnam as a Country of Particular
		  Concern with respect to religious freedom.
	
	
		Whereas the Secretary of State, under the International
			 Religious Freedom Act of 1998 (IRFA), its amendment in 1999, and authority
			 delegated by the President, designates nations found guilty of
			 particularly severe violations of religious freedom as Countries
			 of Particular Concern (CPC);
		Whereas on September 15, 2004, the Secretary of State
			 designated the Socialist Republic of Vietnam as a CPC;
		Whereas to avoid possible sanctions or other
			 commensurate actions recommended by section 405 (a) or (b) of
			 IRFA, in May 2005 the United States and Vietnam reached a binding agreement
			 consistent with section 405(c) of IRFA;
		Whereas, although the terms of the binding agreement have
			 never been fully publicized, the United States Commission on International
			 Religious Freedom (USCIRF) 2006 Annual Report stated that the United States
			 agreed to lift the CPC designation if the Government of Vietnam fully
			 implemented legislation on religious freedom and rendered previous
			 contradictory regulations obsolete, instructed local authorities strictly and
			 completely to adhere to the new legislation to ensure compliance, facilitated
			 the process by which religious congregations are able to open houses of
			 worship, and gave special consideration to prisoners and cases of concern
			 raised by the United States during the granting of prisoner amnesties;
		Whereas in November 2006, the Secretary of State announced
			 that the CPC designation was lifted with respect to Vietnam;
		Whereas in explaining the lifting of the designation,
			 Department of State officials have stated that the Government of Vietnam
			 has made significant improvements towards advancing religious freedom
			 and that major progress has been achieved on all points of concern that
			 led to Vietnam's initial designation;
		Whereas the criteria for designating countries as a CPC,
			 as set forth in section 3(11) of IRFA, are for systematic, ongoing, and
			 egregious violations of religious freedom including violations, such as torture
			 or cruel, inhuman, or degrading treatment of punishment, prolonged detention
			 without charges, causing the disappearance of persons by the abduction or
			 clandestine detention of those persons, and other flagrant denial of the right
			 of life, liberty, or the security of persons;
		Whereas, according to USCIRF, the CPC designation, when
			 used in the past, brought about some overall improvements and
			 prisoner releases without hindering progress on other
			 United States-Vietnam interests;
		Whereas, according to the Department of State’s Country
			 Reports on Human Rights Practices for 2012, Vietnamese who exercise
			 their right to freedom of religion continued to be subject to harassment,
			 differing interpretations and applications of the law, and inconsistent legal
			 protection … and local police continued to use contract thugs
			 and citizen brigades to harass and beat political activists and others,
			 including religious worshiper;
		Whereas, according to USCIRF’s 2013 Annual Report, Vietnam
			 continues to warrant a CPC designation because of systematic, ongoing
			 and egregious violations of religious freedom and the Vietnamese
			 Government continues to view with suspicion the growth of Protestantism
			 among ethnic minority Hmong and Montagnards and has taken direct action
			 to harass and arrest those meeting in independent religious groups and to
			 pressure new converts to Protestantism to renounce their faith;
		Whereas, according to Human Rights Watch, Vietnam
			 restricts religious freedom through legislation, registration
			 requirements, and harassing and intimidating unsanctioned religious groups,
			 including independent Protestant home churches, and individuals and
			 congregations of Hoa Hao Buddhists, Cao Dai, the Unified Buddhist Church of
			 Vietnam, and Falun Gong;
		Whereas, according to nongovernmental organizations,
			 hundreds of Montagnard Protestants remain in prison, arrested after 2001 and
			 2004 demonstrations for land rights and religious freedom in the Central
			 Highlands;
		Whereas, according to one human rights group, a
			 religious police unit continues to carry out a campaign to
			 capture and transform reactionary operatives and Dega
			 Protestants, resulting in beatings, detentions, deaths in custody,
			 forced renunciations of faith, and disappearances of Montagnards Protestants
			 gathering in independent congregations;
		Whereas on March 26, 2012, the People’s Court of Gia Lai
			 city sentenced Pastor Nguyen Cong Chinh, the leader of the Christian
			 Congregation of the Vietnamese Lutheran Church, to 11 years in prison; a higher
			 court in July 2012 upheld the heavy sentence; and the police continue to harass
			 his wife and children, and on April 12, 2013, the police of Binh Duong Province
			 detained his wife after a prison visit, stripped her naked, and beat
			 her;
		Whereas on March 17, 2013, police in Dak Nong province
			 arrested 2 brothers, both Hmong Protestants, without charges and tortured one
			 Hoang Van Ngai, a deacon at a Hmong house church to death;
		Whereas, according to USCIRF’s 2013 Annual Report,
			 Vietnamese officials continued to target Catholic communities, including
			 with destruction of properties, detentions, and arrests … used force against
			 Catholic clergy engaged in religious activities, and continued to restrict,
			 harass, and detain members of the Redemptorist Order for their
			 religious freedom advocacy;
		Whereas the Unified Buddhist Church of Vietnam (UBCV), the
			 Hoa Hao Buddhists, and the Cao Dai groups continue to face unwarranted abuses
			 because of their attempts to organize independently of the Vietnamese
			 Government, including the detention and imprisonment of individual members and
			 widespread discrimination against these religious communities;
		Whereas the UBCV, Vietnam’s largest religious
			 organization, continues to face severe restrictions including the continued
			 pagoda detention of Supreme Patriarch Thich Quang Do and on its
			 youth and charitable work, conducting religious ceremonies, and in police
			 harassment of lay people attending recognized UBCV pagodas;
		Whereas, according to USCIRF’s 2013 Annual Report, over
			 600 Hmong Protestant churches are refused legal recognition or affiliation,
			 leaving them illegal and subject to harassment, detentions, and property
			 destructions, and a government handbook on religion instructs government
			 officials to control existing religious practice and overcome the
			 extraordinary growth of Protestantism;
		Whereas in May 2011 the police in Dien Bien Province
			 brutally cracked down on thousands of Hmong Protestants who gathered near Muong
			 Nhe Village reportedly to conduct various types of religious activities—the
			 crackdown reportedly caused several deaths and scores of arrests, though no
			 independent investigation has been allowed; and
		Whereas USCIRF, prominent nongovernmental organizations,
			 and representative associations of Vietnamese-American, Montagnard-American,
			 and Khmer-American organizations continue to call for the redesignation of
			 Vietnam as a CPC: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly
			 encourages the Department of State to place Vietnam on the list of
			 Countries of Particular Concern for particularly severe
			 violations of religious freedom;
			(2)strongly condemns
			 the ongoing and egregious violations of religious freedom in Vietnam, including
			 the detention of religious leaders and the long-term imprisonment of
			 individuals engaged in peaceful advocacy;
			(3)calls on Vietnam
			 to lift restrictions on religious freedom, cease all expropriations of church
			 properties, and implement necessary legal and political reforms to protect
			 religious freedom; and
			(4)urges the
			 Department of State to demonstrate clearly that the expansion of bilateral ties
			 will depend on improvements in religious freedom and related rights.
			
